PROSPECTUS Filed Pursuant to Rule 424(b)(5) Registration No.333-148342 $150,000,000 Common Shares Preference Shares Debt Securities Warrants Offered by XOMA Ltd. From time to time, we may offer up to $150,000,000 of any combination of the securities described in this prospectus. We will provide specific terms of these offerings and securities in supplements to this prospectus. The prospectus supplement may also add, update or change information contained in this prospectus. You should read this prospectus, the information incorporated by reference in this prospectus and any prospectus supplement carefully before you invest. Our common shares are traded on the Nasdaq Global Market under the symbol “XOMA.” On
